United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, TEXAS MIDCOAST
REFUGE COMPLEX, Angleton, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-852
Issued: October 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2009 appellant filed a timely appeal from a January 22, 2009 decision of
the Office of Workers’ Compensation Programs regarding an overpayment of compensation.1
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUES
The issues are: (1) whether the Office properly found a $34,582.97 overpayment of
compensation due to rescission of a schedule award; and (2) whether the Office properly denied
waiver of recovery of the overpayment.
On appeal, appellant’s attorney asserts that the Office erred by denying waiver of
recovery of the overpayment. Counsel stated that he did not contest the rescission of the
schedule award, the fact and amount of the overpayment or the list of allowable monthly
1

The Office issued July 9, 2008 decisions rescinding a schedule award. Appellant did not appeal these decisions.

expenses as determined by the Office hearing representative. He contends that in its waiver
calculation, the Office improperly included appellant’s wife’s salary in the household income
although she was no longer working. Counsel asserted that, if appellant’s wife’s former salary
were subtracted from the household income, appellant would meet the Office’s financial formula
for waiver.
FACTUAL HISTORY
This is the second appeal before the Board in this case. By order issued March 21, 2008,
the Board remanded the case to the Office for reconstruction of the record.2 The relevant facts of
the case are set forth below.
The Office accepted that on or before December 30, 2005 appellant, then a 35-year-old
fire management officer, sustained chronic obstructive asthma due to exposure to smoke and dust
in the performance of duty. On July 10, 2007 it granted appellant a schedule award in the
amount of $34,582.97 for a 20 percent permanent impairment of the lungs. Appellant did not
receive additional wage-loss compensation after the schedule award payments ended in
August 2007. Following additional development, by decisions dated July 9, 2008, the Office
rescinded the schedule award, finding that appellant had no (zero) permanent impairment of the
lungs. It found that the schedule award was based on incorrectly administered pulmonary
function studies. The correct tests showed appellant’s lung function was within normal limits.
By notice dated July 16, 2008, the Office advised appellant of its preliminary
determination that an overpayment of $34,582.97 had been created in his case as the schedule
award was rescinded. It found that appellant was without fault in creation of the overpayment.
In a July 22, 2008 letter, appellant, through his attorney, requested a telephonic hearing
regarding the preliminary finding of overpayment. At the hearing, held on November 4, 2008,
counsel asserted that appellant was entitled to waiver of the overpayment based on his
detrimental reliance on the schedule award. Appellant used the funds to pay off a student loan
and car loan. The schedule award payments ended in August 2007. In October 2007, appellant
quit his job because he wished to stay home with his two-year-old child. He testified that his
wife was pregnant and due to deliver in February 2009. Appellant’s wife earned $6,875.00 a
month in gross income, $5,496.00 net.
Appellant submitted information regarding his income, assets and expenses. He stated
that he no longer had any of the compensation checks or funds in his possession. Appellant
explained that he repaid $7,162.92 in student loans at 5.5 percent interest and a $10,465.67 in car
loans at 4.76 percent interest. He listed $8,968.00 in monthly household income, including
$6,875.00 gross salary from his wife’s job, $1,659.00 in federal retirement benefits, $429.00 in
veterans’ benefits and $5.00 in dividends. Appellant listed $11,679.00 in monthly expenses, as
follows: $100.00 for gifts and charitable donations; $800.00 for food; $100.00 for automotive
repairs; $507.00 for automobile license fees, gasoline and insurance; $110.00 for clothing,
$50.00 for satellite radio; $100.00 for household sundries; $592.00 in medical expenses; $835.00
2

Docket No. 07-1983 (issued March 21, 2008).

2

in utilities; $343.00 for insurance premiums; $2,000.00 for a residential mortgage; $1,600.00 in
property rental; $300.00 for escrow payments; $198.00 for home maintenance; $563.00 for child
care; $1,150 for religious tithing; $500.00 in credit card payments; $50.00 for commuting tolls;
$70.00 for cosmetics and haircuts; $158.00 for professional licenses; $42.00 for education;
$20.00 for printer paper and toner; $100.00 for vacation savings; $1,391.00 in taxes. He also
noted $19,510.00 in bank accounts and stocks. Appellant asserted that as his monthly expenses
exceeded his monthly income by $2,716.00, he could repay only $17,292.00 of the overpayment.
He calculated that he could make monthly payments of $202.83 without financial hardship.
In letters dated December 10, 2008 and January 1, 2009, appellant stated that his wife had
been placed on bed rest due to pregnancy complications. She would be off work through
February 9, 2009 and planned to return to work on April 6, 2009. Appellant stated that his wife
would not receive any salary for December 2009 as she would not be working and had exhausted
her leave balance. He noted that their savings would be spent by the end of February 2009.
By decision dated and finalized January 22, 2009, an Office hearing representative
affirmed the preliminary findings of fact and amount of the overpayment and that appellant was
not at fault in its creation. The hearing representative found that appellant had a net income of
$7,191.24 and allowable monthly expenses of $6,852.00. The hearing representative disallowed
expenses for vacation savings, satellite radio and an unexplained insurance charge. Also, as
appellant did not work and stayed home to take care of his child, the hearing representative
disallowed the $563.00 monthly child care expense. The hearing representative therefore found
that appellant’s monthly income exceeded his expenses by more than $50.00. Therefore,
recovery of the overpayment would not defeat the purpose of the Act or be against equity and
good conscience. The hearing representative noted that appellant’s wife had stopped work and
did not plan to resume work until April 2009. The hearing representative found that this
“temporary change in the family income” was “insufficient to justify waiver” of the
overpayment. However, as appellant was “currently experiencing an unusual financial situation
with his wife’s pregnancy, the Office should not begin collecting the overpayment until
April 2009.” The hearing representative further found that appellant did not establish
detrimental reliance, as the interest rates on the loans he repaid with schedule award funds were
greater than the three percent interest charged by the Office on the overpayment debt. The
hearing representative directed recovery of the overpayment by collecting $202.00 a month from
appellant.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employee’s Compensation Act provides that the United States shall pay
compensation as specified for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.3 Permanent impairment to specified

3

5 U.S.C. § 8102(a).

3

members of the body may entitle a claimant to a schedule award.4 If the Office later rescinds a
claim, the amount of any compensation paid is considered an overpayment of compensation.5
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for bilateral lung disease sustained in the
performance of duty. It paid appellant a schedule award in the amount of $34,582.97 for a 20
percent impairment of both lungs. As set forth above, the Office properly rescinded the schedule
award as it was based on a misinterpretation of the medical evidence. Consequently, appellant
received an overpayment of compensation in the amount of $34,582.97. He did not appeal the
rescission of the schedule award.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.6 If the Office finds that the
recipient of an overpayment was not at fault, repayment will still be required unless
(1) adjustment or recovery of the overpayment would defeat the purpose of the Act or
(2) adjustment or recovery of the overpayment would be against equity and good conscience.7
Recovery of an overpayment will defeat the purpose of the Act if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom the Office seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified amount as determined by the Office from data
furnished by the Bureau of Labor Statistics. A higher amount is specified for a beneficiary with
one or more dependents.8 Recovery of an overpayment is considered to be against equity and
good conscience when any individual who received an overpayment would experience severe
financial hardship in attempting to repay the debt.9 Recovery of an overpayment is also
considered to be against equity and good conscience when any individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
his or her position for the worse.10
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
4

Id. at § 8106(a).

5

George A. Rodriguez, 57 ECAB 224 (2005).

6

20 C.F.R. § 10.433(a).

7

Id. at § 10.434.

8

Id. at § 10.436.

9

Id. at § 10.437(a).

10

Id. at § 10.437(b).

4

determine whether or not recovery of an overpayment would defeat the purpose of the Act or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.11
ANALYSIS -- ISSUE 2
The Office determined that appellant was without fault in the creation of the
overpayment. Because he was not at fault, it may adjust later payments only if the adjustments
would not defeat the purpose of the Act or be against equity and good conscience.12 Appellant
furnished the Office with information regarding his finances. The Office determined that
appellant had allowable monthly expenses of $6,852.00 and a monthly net household income of
$7,191.24. This income included $5,496.00 in net income from appellant’s wife’s job. This
income ended in November 2008 when appellant’s wife stopped work due to pregnancy
complications. Appellant stated that, if his wife returned to work, she would not do so before
April 2009.
In its January 22, 2009 decision finalizing the overpayment and denying waiver, the
Office stated that, because appellant was “currently experiencing an unusual financial situation
with his wife’s pregnancy, the Office should not begin collecting the overpayment until
April 2009.” The Office’s procedures provide that an individual is deemed to need substantially
all of his or her current income to meet current ordinary and necessary living expenses if
monthly income does not exceed monthly expenses by more than $50.00, i.e., the amount of
monthly funds available for debt repayment is the difference between current income and
adjusted living expenses plus $50.00.13 While appellant’s wife was not working, the household
monthly income was reduced to $1,695.24, an amount far exceeded by $6,852.00 in monthly
expenses. The Office thereby acknowledged that it could not begin collecting the overpayment
while appellant’s monthly income was so reduced.
The Board has held that the Office must rely on a claimant’s current financial situation at
the time of the waiver determination.14 Past circumstances or assumed future conditions are not
a proper basis on which to decide a claimant’s eligibility for waiver.15 Appellant’s wife stopped
work in November 2008. This reduced appellant’s monthly household income to $1,695.24.
There is no indication of record that appellant’s wife resumed work or that the household income
otherwise increased. Yet, the Office denied waiver, based on appellant having a monthly
household income of $7,191.24. The January 22, 2009 waiver determination was thus improper.
The case will be remanded for the Office to obtain current financial information from appellant

11

Id. at § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

12

20 C.F.R. §§ 10.436, 10.437; C.M. & J.M., children of J.M., 58 ECAB ___ (Docket No. 06-1597, issued
May 8, 2007).
13

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6200.6(a)(3) (October 2004).
14

L.S., 59 ECAB ___ (Docket No. 07-196, issued February 14, 2008).

15

20 C.F.R. § 10.433.

5

and to determine whether waiver of recovery of the overpayment is warranted. After such
further development as the Office deems necessary, it should issue an appropriate decision.16
CONCLUSION
The Board finds that the Office properly found that appellant received an overpayment of
compensation in the amount of $34,582.97 and that he was not at fault in its creation. The Board
further finds that the case is not in posture for decision regarding waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 22, 2009 is affirmed, in part, regarding the fact and
amount of the overpayment. The January 22, 2009 decision is set aside, in part, regarding the
denial of waiver. The case is remanded to the Office for further action consistent with this
decision and order.
Issued: October 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Recovery of the overpayment is not an issue in this case as appellant is not in receipt of continuing
compensation. With respect to recovery of the overpayment, the Board’s jurisdiction is limited to reviewing those
cases where the Office seeks recovery from continuing compensation under the Act. 20 C.F.R. § 10.441; see
Miguel A. Muniz, 54 ECAB 217 (2002).

6

